                 Case 2:20-mj-30394-DUTY ECF No. 1, PageID.1
                                              AUSA:   Julie Beck Filed 09/21/20 Telephone:
                                                                                  Page 1 of   8 226-9717
                                                                                           (313)
AO 91 (Rev. ) Criminal Complaint             Agent:                 Edward La Vigne               Telephone: (956) 231-8719

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                  Eastern District of Michigan

United States of America
   v.
                                                                         Case: 2:20−mj−30394
                                                                         Assigned To : Unassigned
KARAMJIT SIDHU
                                                                         Assign. Date : 9/21/2020
                                                                         CMP: USA v SIDHU (MAW)




                                                    CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of September 19, 2020 - September 20, 2020 in the county of                      Wayne       in the
       Eastern           District of      Michigan - SD    , the defendant(s) violated:
                  Code Section                                            Offense Description
Title 21, United States Code, Section 841                     Possession With Intent to Distribute Cocaine




         This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT




     Continued on the attached sheet.
                                                                                           Complainant’s signature

                                                                     Edward La Vigne, Special Agent, HSI
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: September 21, 2020                                                                      Judge’s signature

City and state: Detroit, Michigan                                    Honorable Elizabeth A. Stafford, U.S. Magistrate Judge
                                                                                            Printed name and title
Case 2:20-mj-30394-DUTY ECF No. 1, PageID.2 Filed 09/21/20 Page 2 of 8




                                AFFIDAVIT

         I, Edward La Vigne, being duly sworn, depose and state the

   following:

1) I am a Special Agent (SA) with the United States Department of Homeland

   Security, Immigration and Customs Enforcement (ICE) Homeland Security

   Investigations (HSI) in Detroit, Michigan, which is located in the Eastern

   District of Michigan. I have over 17 years of federal law enforcement

   experience, and over ten years relating to border enforcement activities.

   During my tenure with the Department of Homeland Security, I have

   conducted numerous investigations relating to money laundering,

   contraband smuggling, and drug distribution. The following information is

   based upon my own investigation and previous experiences, as well as

   investigations conducted by fellow law enforcement officers and their

   previous experiences.

2) I have personally participated in the investigation set forth below. I am

   familiar with the facts and circumstances of the investigation through my

   personal participation, from discussions with other law enforcement officers

   and agents, from my discussions with witnesses and the suspect involved in

   the investigation, and from my review of records and reports relating to the
  Case 2:20-mj-30394-DUTY ECF No. 1, PageID.3 Filed 09/21/20 Page 3 of 8




    investigation. I have not included details of every aspect of the

    investigation.

FACTS AND CIRCUMSTANCES IN SUPPORT OF PROBABLE CAUSE:

  3) On September 19, 2020, Customs and Border Protection Officers (CBPO)

    contacted the Homeland Security Investigations (HSI) on call Special Agent

    (SA) Rob Mowery regarding the outbound Customs inspection of

    commercial truck driver Karamjit SIDHU, a Canadian citizen. SA Mowery

    in turn contacted the HSI Detroit Narcotics Group to refer the information.

    HSI Detroit Special Agent Edward (Ted) La Vigne was contacted by the

    supervisor and responded to the scene.

  4) According to CBP Officers, SIDHU attempted to drive his commercial truck

    with attached commercial trailer from Detroit, Michigan to Windsor, Canada

    via the Detroit Ambassador Bridge at approximately 9:30 PM. CBPOs stated

    SIDHU was observed entering the outbound plaza of the Detroit

    Ambassador bridge.       CBPO’s attempted to stop SIDHU using their

    emergency equipment, but SIDHU failed to stop for their vehicle and

    proceeded by the marked CBP vehicle with its police lights activated,

    CBPOs then activated their sirens and horn to get SIDHU to bring his truck

    to a stop. CBPOs stated this is unusual as commercial trucks always stop for

    emergency vehicles with their equipment activated. SIDHU was then
Case 2:20-mj-30394-DUTY ECF No. 1, PageID.4 Filed 09/21/20 Page 4 of 8




  directed to the outbound vehicle inspection area by CBPOs.

5) During this outbound Customs inspection, a CBP Officer made contact with

  SIDHU. SIDHU advised CBPOs that he was the owner and operator of the

  truck and the sole driver of the truck. CBPOs removed the seal from the rear

  of the trailer, and advised SIDHU they needed the key for the trailer door’s

  pad lock so they could inspect his cargo. CBP Officers have the authority to

  inspect commercial cargo entering and departing the United States. At this

  time SIDHU became nervous and insisted he unlock the trailer for CBP Os.

  However, CBPOs secured the keys from SIDHU and unlocked the padlock

  to the trailer doors. After unlocking the truck trailer, CBPOs were still

  unable to open the latch to the trailer doors. CBP Officers routinely inspect

  hundreds if not thousands of commercial trucks each year and found the

  situation highly unusual. In order to open the trailer doors, CBPOs had to

  forcibly strike the latch and the entire latch fell completely off the door.

  CBPOs stated it appeared that the latch was glued on to the door and had

  clearly been tampered with. The bolts, which usually secure the latch, were

  not actually serving a purpose. CBPOs surmised this was likely how the seal

  was prevented from being tampered with or broken, as the seal could be

  removed without breaking it from the latch. CBPOs believed this was done

  to secrete the narcotics into the trailer without it being detected by law
Case 2:20-mj-30394-DUTY ECF No. 1, PageID.5 Filed 09/21/20 Page 5 of 8




  enforcement personnel. Upon opening the trailer door, CBP Os climbed on

  top of the first set of pallets and immediately observed two suitcases that

  were not secured to the pallets. They were sitting directly on the palletized

  auto parts in plain sight. In my experience, loose luggage or any commodity

  unsecured on top of secure palletized cargo in a commercial trailer is very

  unusual.   CBPOs stated they searched the suitcases and immediately

  identified black vacuum sealed brick packages, as well as clear vacuum seal

  packages, with what appeared to be a white substance inside. Samples of

  three of the packages were field tested with a “Gemini” drug test device, and

  all three packages returned positive results for the presence of cocaine.

6) On September 19, 2020 HSI SA La Vigne responded to the Detroit

  Ambassador Bridge and reviewed items seized by CBP Officers. This

  review disclosed 50 plastic wrapped kilogram sized bricks, with many of the

  bricks containing embossed logos, which is consistent with large-scale drug

  smuggling/distribution. SA La Vigne is aware based upon experience that

  52 kilograms of suspected cocaine has an estimated retail value of

  $2,750,000.00 in the Toronto, Canada areas. SA La Vigne is aware through

  prior investigations, that commercial truck drivers are actively involved in

  smuggling cocaine from the U.S. into Canada, and are paid approximately

  $1,000 per kilogram smuggled. SA La Vigne is also aware that commercial
Case 2:20-mj-30394-DUTY ECF No. 1, PageID.6 Filed 09/21/20 Page 6 of 8




  truck drivers involved with cocaine smuggling typically receive under 40

  kilograms to smuggle per occasion, unless they have completed multiple

  successful smuggling ventures.

7) On September 20, 2020 SIDHU received his Miranda warnings from HSI

  Special Agents, which he subsequently waived and agreed to speak with

  agents. This interview was conducted in the English and Punjabi languages.

  SA’s verified that SIDHU spoke English but preferred to speak Punjabi.

  SA’s initially conducted the biographical questionnaire in the English

  language but utilized a Detroit Enforcement and Removal Operations (ERO)

  officer to perform translation of the interview in Punjabi.     During the

  interview, agents repeatedly asked SIDHU about the suspected cocaine

  found within his truck. SIDHU did not acknowledge ownership of the

  suspected cocaine, and further denied the presence or knowledge of the

  suspected cocaine found. SIDHU admitted he did put the padlock on the

  trailer doors when he received the trailer at a truck yard in Laredo, Texas.

  SIDHU stated he did not observe anything unusual with the Customs seal or

  the door latch at that time, and he was unaware of when or how the latch was

  tampered with. SIDHU stated the truck and trailer were never out of his

  possession, as he slept in the cab during his travels.

8) On September 20, 2020, CBPOs completed computer queries relating to
Case 2:20-mj-30394-DUTY ECF No. 1, PageID.7 Filed 09/21/20 Page 7 of 8




  SIDHU.     These queries disclosed that SIDHU was the sole occupant/

  operator of the truck containing the suspected cocaine during more than 27

  U.S. international border entries in the past year.

9) SIDHU was subsequently escorted to a local police station and detained by

  agents pending his initial appearance in federal court. CBPO’s seized all

  narcotics, the truck, trailer, phone, GPS device, and tablet.

10)      SA La Vigne is aware that this criminal conduct occurred within the

  Eastern District of Michigan and based upon my training and experience, the

  drug amount seized is an amount consistent with large scale distribution.
   Case 2:20-mj-30394-DUTY ECF No. 1, PageID.8 Filed 09/21/20 Page 8 of 8




   11)       Based on the foregoing, there is probable cause to believe that

      Karamjit Sidhu violated 21 United States Code, Section 841.



                                     _________________________________
                                     Special Agent Edward La Vigne
                                     U.S. Department of Homeland Security
                                     Homeland Security Investigations




Sworn to and subscribed before me in person or
By reliable electronic means.



_______________________________________
Honorable Elizabeth A. Stafford
United States Magistrate Judge

Dated:   September 21, 2020
